—Judgment, Supreme *291Court, New York County (Mary McGowan Davis, J.), rendered February 21, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court properly closed the courtroom during the testimony of the undercover officer, who, at the Hinton hearing, stated that he continued to work in an undercover capacity in the exact area where the defendant was arrested, that he had been threatened by people in that area, and that he feared for his safety if the courtroom remained open during his trial testimony (see, People v Martinez, 82 NY2d 436; People v Rivera, 237 AD2d 178; People v Nieves, 232 AD2d 305). We would reach the same result were we to follow the standards articulated in Ayala v Speckard (89 F3d 91). Moreover, the court made adequate factual findings and properly considered alternatives to complete closure.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). The jury had ample basis upon which to reject defendant’s testimony. Concur— Milonas, J. P., Rosenberger, Wallach and Nardelli, JJ.